Case 1:19-cv-00945-PGG-SN Document 19 Filed 06/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Yaseen Traynor on behalf of himself and all others
similarly situated,
Plaintiff,

Vv. CASE NO.: 1:19-cv-945

Redbubble, Inc.

Defendant.
j

JOINT STIPULATION OF DISMISSAL

 

IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff
Yaseen Traynor and the Defendant Redbubble, Inc. that whereas no party hereto is an infant,
incompetent person for whom a committee has been appointed or conservatee, and no person
not a party has an interest in the subject matter of the action, that this action is dismissed with
prejudice and without costs to either party pursuant to Rule 41(a)(1 )(A)Gi) of the Federal Rules
of Civil Procedure.

Dated: June 20, 2019

 

aN Yaseen Traynor

 

    
 

David Paul Force

Stein Saks, PLLC f fy
285 Passaic Street Fox Rothschild LLP
Hackensack, NJ 07601 101 Park Ave 17" floor
Ph: (201) 282-6500 New York, NY 10178
Dforce @steinsakslegal.com Ph: (212) 878-7900

ebadway@foxrothschild.com-

 

 

 

 
Case 1:19-cv-00945-PGG-SN Document 19 Filed 06/27/19 Page 2 of 2

CERTIFICATE OF SERVICE
I certify that on June 27, 2019, a copy of the foregoing was filed electronically in the ECF
system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

/8/ David Paul Force
David Paul Force

 
